Opinion by
Lawrence, J.
In accordance with oral stipulation of counsel that the merchandise consists of essential and integral parts of machines chiefly used in the household for making noodles or pastry; that said machines are mechanical contrivances which utilize, modify, or apply energy or force and transmit motion, not containing electrical elements as essential parts thereof; and that the specified parts are in chief value of metal, the items entered for consumption prior to June 30, 1956, were held dutiable at 13% percent under paragraph 372, as modified, supra, and the items entered subsequent to said date at 13 percent under said paragraph, as modified, supra.